DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  “the spiral flex feature” should read “the spiral cut feature”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a jacketing member disposed about the assembly" in line 7. It is unclear how a medical flexible hypotube assembly comprises “a jacketing member” and “a jacketing member” is disposed about the assembly. For examination purposes, the limitation will be read as “a jacketing member disposed about a device comprising the distal portion, stiff portion, and flexible portion”. Claims 2-7 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1.

Claim 8 recites the limitation "a jacketing member disposed about the assembly" in line 6. It is unclear how a medical flexible hypotube assembly comprises “a jacketing member” and “a jacketing member” is disposed about the assembly. For examination purposes, the limitation will be read as “a jacketing member disposed about a device comprising the distal portion, stiff portion, and flexible portion”. Claims 9-10 are rejected for the same reasons as claim 8 by virtue of dependency on claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleam et al. (US 2004/0073162).
Regarding claim 1, an invention relating to balloon catheters, Bleam discloses (Figs. 5 & 5A) a medical flexible hypotube assembly (500), comprising: a. a distal portion (524) disposed at a distal end of the assembly [i.e. distal end of element 502 

    PNG
    media_image1.png
    462
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    773
    media_image2.png
    Greyscale

Regarding claim 2, Bleam disclose the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein one of the one or more coupled regions [i.e. distal coupled region, see annotated figure above] is disposed entirely outside of the flexible portion.
Regarding claim 3, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein one of the one or more coupled regions [i.e. proximal coupled region, see annotated figure above] are disposed within the flexible portion.
Regarding claim 4, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein the decoupled region is disposed within the flexible portion, see annotated figure above.
Regarding claim 5, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses (Fig. 5A) wherein the decoupled region is at least disposed over a spiral cut feature (530; Par. 0059) and at least laterally away from edges of the spiral cut feature by an amount greater than 0.0025mm [Note, the decoupled region comprises element 504 which has a maximum diameter of about 4 mm when expanded (Par. 0061). Prior art reference Zadno-Azizi Col. 12, lines 27-28 
Regarding claim 7, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein the coupled region is disposed in-between a spiral cut feature (530; Par. 0059) [i.e. disposed between individual spiral cuts], the spiral flex feature disposed within the flexible portion (Fig. 5A).
Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shuman (US 2018/0064908).
Regarding claim 1, an invention relating to balloon catheters, Shuman discloses (Figs. 1-5) a medical flexible hypotube assembly (12), comprising: a. a distal portion (A, see annotated figure below) disposed at a distal end of the assembly; b. a stiff portion [i.e. proximal portion (B, see annotated figure below) extending from a proximal end] disposed at a proximal end of the assembly comprising; c. an flexible portion (C, see annotated figure below) disposed between and interconnecting the distal portion and the stiff portion, including a flex distal portion and a flex proximal portion (see annotated figure below); and d. a jacketing member (14) disposed about the assembly over at least part of the flexible portion; wherein the jacketing member includes one or more coupled regions (18, 19) [i.e. region that engages element 22 (Par. 0036)] and one or more decoupled region (16) [i.e. region that does not engage element 22] , wherein in at 

    PNG
    media_image3.png
    303
    498
    media_image3.png
    Greyscale

In the alternative, Shuman can be interpreted as not explicitly detailing a stiff portion disposed at a proximal end of the assembly comprising; and c. a flexible portion disposed between and interconnecting the distal portion and the stiff portion. Given the broadest reasonable interpretation, as long as proximal end portion and distal end portion of the assembly do not have flexibility reliefs (22) Shuman reads on the broad limitations that are not explicitly recited. Shuman further discloses the one or more flexibility reliefs may extend along a selected portion of the medical instrument [i.e. assembly] (Par. 0023), hence an intermediate portion (C, see annotated figure above) can be interpreted as a flexible portion because it comprises the selected portion and a portion (B, see annotated figure above) proximal to the intermediate portion can be interpreted as the stiff portion because it does not comprise the selected portion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman to have a stiff portion disposed at a proximal end of the assembly comprising; and c. a flexible portion 
Regarding claim 6, Bleam discloses the medical flexible hypotube assembly according to claim 1. Bleam further discloses wherein a third coupled region is disposed between the one or more coupled regions. Note, the jacket member [i.e. unlocking feature (14)] may include one or more unlocking features (18, 19) and the one or more unlocking features may extend in one or more sections along a length of the inner surface of the one or more catheters, around an inner diameter of the one or more catheters, or a combination thereof (Par. 0021), hence given the one or more coupled regions consist of two coupled regions a third region could be located in between.
Regarding claim 8, Bleam discloses (Fig. 1-5) a medical flexible hypotube assembly (12), comprising: a. a distal portion (A, see annotated figure above) disposed at a distal end of the assembly; b. a stiff portion [i.e. proximal portion (B, see annotated figure below) extending from a proximal end]  disposed at a proximal end of the assembly; c. a flexible portion (C, see annotated figure above) disposed between and interconnecting the distal portion and the stiff portion; and d. a jacketing member (14) disposed about the assembly over at least part of the flexible portion; wherein the jacketing member includes one or more coupled regions (18, 19) [i.e. region that 
In the alternative, Shuman can be interpreted as not explicitly detailing a stiff portion disposed at a proximal end of the assembly comprising; and c. a flexible portion disposed between and interconnecting the distal portion and the stiff portion. Given the broadest reasonable interpretation, as long as proximal end portion and distal end portion of the assembly do not have flexibility reliefs (22) Shuman reads on the broad limitations that are not explicitly recited. Shuman further discloses the one or more flexibility reliefs may extend along a selected portion of the medical instrument [i.e. assembly] (Par. 0023), hence an intermediate portion (C, see annotated figure above) can be interpreted as a flexible portion because it comprises the selected portion and a portion (B, see annotated figure above) proximal to the intermediate portion can be interpreted as the stiff portion because it does not comprise the selected portion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman to have a stiff portion disposed at a proximal end of the assembly comprising; and c. a flexible portion disposed between and interconnecting the distal portion and the stiff portion. Doing so would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). 
Regarding claim 9, Shuman discloses the medical flexible hypotube assembly according to claim 8. Shuman discloses wherein at least one of the one or more coupled regions are disposed entirely outside of the flexible portion [i.e. all the one or more coupled regions are disposed entirely outside of the flexible portion prior to the assembly being in the jacketing member (Par. 0036)]. Also note, Shuman discloses the one or more unlocking features [i.e. one or more coupled regions] may extend along any axis, such as a longitudinal axis, a catheter axis, a needle axis, or a combination thereof and the one or more unlocking features may be continuous, or may extend in one or more sections along a length of the inner surface of the one or more catheters, around an inner diameter of the one or more catheters, or a combination thereof (Par. 0021). Hence, the one or more coupled regions along a proximal portion of the jacketing member are disposed entirely outside the flexible portion.
Regarding claim 10, Shuman discloses the medical flexible hypotube assembly according to claim 8. Shuman further discloses wherein the distal portion comprises a tissue piercing device (Par. 0022 & 0034).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference Estabrook discloses the invention substantially as claimed except for the flexible portion. Prior art reference Besselink discloses the invention substantially as claimed except for one or more decoupled regions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771